Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered January 10, 1995, convicting him of robbery in the second degree, attempted robbery in the second degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s denial of the defendant’s challenge for cause of a prospective juror was a provident exercise of the court’s discretion. The prospective juror did not exhibit "a state of mind * * * likely to preclude him from rendering an impartial verdict based upon the evidence adduced at the trial” (CPL 270.20 [1] [b]).
The defendant’s sentence was not excessive (see, People v *523Suitte, 90 AD2d 80). Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.